 

 

 

Case 2:20-cr-00015-Z-BR Document 724 Filed 09/03/2d Page ats ape a04 7
FILED

 

IN THE UNITED STATES DISTRICT] COURT
FOR THE NORTHERN DISTRICT OF TEXAS 4
AMARILLO DIVISION SEP - 3 2020

 

 

 

 

 

 

UNITED STATES OF AMERICA § Gaal , U.S. DISTRICT COURT
Plaintiff, : : Deputy |
V. 2:20-CR-15-Z-BR-(29)
DENITA MIRELEZ
Defendant. ;

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 19, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Denita Mirelez filed no objections to the Report and Recommendation within the fourteen-day period
set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Denita Mirelez was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Denita
Mirelez; and ADJUDGES Defendant Denita Mirelez guilty of Count Sixteen in violation of 21 U.S.C.
§§ 841(a)(1) and 841(b)(1)(B)(viii). Sentence will be imposed in accordance with the Court’s

sentencing scheduling order.

SO ORDERED, September 3 , 2020.

 

MATSHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE
